             Case 5:18-cv-00911-XR Document 54 Filed 11/13/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself          §
and all others similarly situated,           §
                                             §
Plaintiff,                                   §
                                             §
V.                                           §          Case No. 5:18-CV-00911-XR
                                             §
TOLTECA ENTERPRISES, INC. d/b/a              §
PHOENIX RECOVERY GROUP,                      §
                                             §
Defendant.                                   §


                     STATUS REPORT FOLLOWING CLASS NOTICE


        Plaintiff and Class Representative Sadie Hackler, by and through her counsel of

record, and pursuant to the Court’s Order of August 3, 2020 (ECF No. 52) proposes the

following new scheduling order:

                                      1. Case Status

        1.      The granted has granted summary judgment for Plaintiff and the class. The

class notice has been disseminated and the “opt-out” deadline has passed. The issues

remaining are damages and attorneys’ fees.

        2.      Under the Fair Debt Collection Practices Act, damages in a class action are

limited to the sum of actual damages plus, in a class action, such other amount that the

Court may allow, not to exceed 1% of the defendant’s net worth.

        3.      Plaintiff needs only discovery concerning actual damages and Defendant’s

net worth.




AVISORY TO THE COURT                                                            Page 1|3
            Case 5:18-cv-00911-XR Document 54 Filed 11/13/20 Page 2 of 3




       4.      After discovery, and assuming no stipulation from Defendant, Plaintiff will

file a motion for summary judgment as to damages.

       5.      Assuming there is a stipulation, or a motion for summary judgment is

granted as to damages, then the only other issue is attorneys’ fees to be awarded to

Class Counsel. Class counsel intend to file a motion pursuant to Local Rule CV-7.

       6.      The parties have agreed to mediate the case with Manny Newburger. Mr.

Newburger is an expert in the FDCPA.

       7.      Accordingly, the parties suggest that mediation occur on or before February

26, 2021, discovery be completed by March 1, 2021, dispositive motions be filed by no

later than April 1, 2021, any other pretrial motions (other than motions in limine) by May

1, 2021 and if necessary, a pretrial order no later than 30 days before trial, followed by a

final pretrial conference and a jury trial at the Court’s convenience.



Dated: November 13, 2020



                                             Respectfully submitted,

                                             LAW OFFICE OF BILL CLANTON, P.C.
                                             926 Chulie
                                             San Antonio, TX 78216
                                             (210) 226 0800 Telephone
                                             (210) 338 8660 Facsimile

                                             BY: /s/ William M. Clanton
                                                WILLIAM M. CLANTON
                                                State Bar No. 24049436
                                                bill@clantonlawoffice.com


                                             and


AVISORY TO THE COURT                                                            Page 2|3
         Case 5:18-cv-00911-XR Document 54 Filed 11/13/20 Page 3 of 3




                                             BINGHAM & LEA, P.C.
                                             319 Maverick Street
                                             San Antonio, Texas 78212
                                             (210) 224-1819 Telephone
                                             (210) 224-0141 Facsimile

                                             BY: /s/ Benjamin R. Bingham
                                                BENJAMIN R. BINGHAM
                                                State Bar No. 02322350
                                                ben@binghamandlea.com
                                             COUNSEL FOR PLAINTIFF




                           CERTIFICATE OF CONFERENCE

I certify by my signature below that on November 13, 2020, Plaintiff’s counsel conferred
with Tom Clarke, counsel for Tolteca Enterprises, Inc. d/b/a Phoenix Recovery Group.


                                                 Benjamin R. Bingham
                                                 WILLIAM M. CLANTON
                                                 BENJAMIN R. BINGHAM



                              CERTIFICATE OF SERVICE

       I certify by my signature below that on November 13, 2020, I have caused the
above and foregoing Advisory to be served on Counsel for Defendant through the Court’s
Electronic Filing and Noticing System.

Tom Clarke
Tclarkeatty7@aol.com
LAW OFFICES OF TOM CLARKE
8026 Vantage Dr., #105
San Antonio, Texas 78230
COUNSEL FOR DEFENDANT
                                                 /s/ Benjamin R. Bingham
                                                 WILLIAM M. CLANTON
                                                 BENJAMIN R. BINGHAM


AVISORY TO THE COURT                                                            Page 3|3
